Title: To Thomas Jefferson from Albert Gallatin, 12 December 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     
                        12 Dec 1808
                     
                  
                  I enclose two letters from the collectors of Delaware, & Barnstable respectively with the intended answers. Are they correct?
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
               